

 
Exhibit 10.5

 
STOCK PLEDGE AGREEMENT
 
In consideration of NEWSTAR FINANCIAL, INC. (the “Lender”) selling certain
assets to USDC Portsmouth, Inc., a California corporation (“Borrower”), pursuant
to Secured Party Sale Agreement of even date between the Lender, the Borrower
and the undersigned, the Lender’s acceptance of the Borrower’s note in partial
payment of the purchase price, and to secure the undersigned’s Guaranty of even
date in favor of the Lender with respect to the obligations of the Borrower to
the Lender (the “Guaranty”), evidenced by that certain Time Note of even date
(the “Time Note”) in the principal amount of $975,000, U.S. Dry Cleaning
Corporation (the “Pledgor”), as collateral security for the performance of all
obligations hereunder and the payment of the indebtedness and the performance of
all other obligations relating to the Guaranty, the security documents, and
other documents relating thereto, and all amendments and replacements thereof
(collectively hereinafter called the “Obligations”), hereby deposits with the
Lender and pledges, collaterally assigns, delivers, and grants a security
interest in the following property:
 
100 shares of common stock (par value $0.01 of USDC PORTSMOUTH, INC., a
California corporation, evidenced by certificate number No. 1,


together with any shares or fractional shares of stock issued or to be issued as
a result of a stock dividend or stock split-up on or with respect to the
above-described property, any additional shares which may be delivered and
pledged to the Lender as hereinafter provided, and all dividends, distributions,
and other proceeds of all of the foregoing, in each case whether now existing or
hereafter arising (all of the foregoing is hereinafter called the “Collateral”).
 
The Pledgor hereby represents and warrants that (a) the Pledgor is the sole
owner of the Collateral free from any adverse lien or security interest (other
than the pledge of the Collateral in favor of Setal 2, LLC (with it successors
and assigns, the “First Lien Lender”) to secure certain obligations of Pledgor
under that certain Convertible Note, dated March 12, 2008, in the original
principal amount of $1,725,000 (as amended from time to time, the “First Lien
Note”), (b) the Collateral is freely transferable by the Pledgor without notice
to or consent by any other person, corporation, or other entity (other than the
First Lien Lender until the payment in full of the First Lien Note), (c) the
delivery by the Pledgor of the Collateral will create a valid and perfected
security interest therein in the Lender, (d) there are no restrictions on the
transferability of the Collateral to the Lender by the Pledgor or with respect
to the foreclosure and transfer thereof by the Lender (other than in favor of
the First Lien Lender until the payment in full of the First Lien Note), (e) the
Collateral is registered in the Pledgor’s name on the books of the Borrower, (f)
the Pledgor will warrant and defend title to the Collateral against the claims
and demands of any person, firm, corporation, trust, partnership, or other
entity (other than the First Lien Lender until the payment in full of the First
Lien Note), (g) the Collateral constitutes all of the presently issued and
outstanding shares of Borrower owned by the Pledgor, and (h) the Pledgor owns
100% of the voting stock of Borrower and is the controlling stockholder of
Borrower.  The Pledgor agrees that the Collateral will not be sold, assigned,
transferred (other than in connection with the existing pledge in favor of the
First Lien Lender until the payment in full of the First Lien Note), on further
pledged without the prior written consent of the Lender.
 

 
 

--------------------------------------------------------------------------------

 

Until such time as the Obligations have been paid in full, the Pledgor, except
with the written consent of the Lender which will not be unreasonably withheld,
as the controlling stockholder of Borrower, shall not suffer, cause, or permit
any other or further shares of Borrower to be issued to the Pledgor unless such
shares are pledged with the Lender as additional Collateral for the obligations,
nor shall the Pledgor suffer, cause, or permit the Collateral to be purchased or
retired by Borrower, nor shall the Pledgor permit Borrower to be merged,
consolidated, terminated, liquidated or dissolved.  The Pledgor agrees that upon
any sale or transfer of the Obligations, the Lender may deliver to the purchaser
or transferee the Collateral, which purchaser or transferee shall thereupon
become vested with all powers and rights given to the Lender hereunder in
respect thereto and the Lender shall be thereafter forever relieved and fully
discharged from any liability or responsibility in connection therewith.  To the
maximum extent permitted by law, the Lender shall not be liable with respect to
the Collateral except for the safekeeping thereof.
 
Prior to any non-payment under the Obligations (beyond any notice and cure
period) the Pledgor shall have all rights and powers pertaining to the
Collateral, subject to the terms of this Agreement.  Upon the non-payment of any
of the Obligations thereunder as and when the same shall become due and payable
(beyond any notice and cure period), or at any time or from time to time
thereafter during the continuance of such default, the following may occur:
 
1.           The Lender may apply to the Obligations all or any part of the
Collateral and the proceeds thereof and may sell or otherwise transfer any or
all of the Collateral in such manner and for such price as the Lender may
determine (subject to applicable law) and out of the proceeds of such sale
retain an amount sufficient to pay the balance due and all other sums required
under the terms of the Obligations together with the expenses of the sale and
shall pay any balance of such proceeds to Pledgor.
 
2.           The Lender shall have all the rights and remedies of a secured
party afforded by the Uniform Commercial Code as from time to time in effect in
the Commonwealth of Massachusetts or afforded by other applicable law.  The
requirement of reasonable notice with respect to any public sale or disposition
of the Collateral shall be met if such notice is mailed, postage prepaid, to the
Pledgor at the address set forth above at least ten (10) days before the time of
the sale or other disposition.  The expenses of retaking, holding, preparing for
sale, selling, or the like shall include the Lender’s reasonable attorneys fees
and other costs and legal expenses and shall be part of the Obligations.
 
3.           The Collateral, or any part thereof, may be sold, together or in
parcels, at brokers’ board, or at public or private sale, in Boston,
Massachusetts or elsewhere, in accordance with applicable law; and the Lender or
its assigns may at any such brokers’ board, or at public sale, become the
purchaser of all or any portion of the Collateral, discharged from all rights or
redemption; and the net proceeds of sale, after deducting all costs and expenses
thereof and attorneys’ fees in connection therewith, may be applied to the
payment of the Obligations, in such order as the Lender shall deem proper,
accounting to the Pledgor for the balance not so applied.  Nothing herein
contained shall obligate the Lender to resort to the Collateral before
proceeding against the Pledgor or the Pledgor’s estate for non-payment of sums
due, or prevent it from prosecuting both remedies at the same time, to the end
that all Obligations hereby secured may be paid in full.
 

 
- 2 -

--------------------------------------------------------------------------------

 

4.           The Lender shall have authority to have stocks and registered bonds
and other securities included in the Collateral transferred into its own name as
pledgee or otherwise or into the name of its nominee and to collect the income
therefrom, and at its option to hold such income as security for the Obligations
or apply it on the principal and/or the accrued interest, if any, due on the
Obligations.
 
5.           The Pledgor agrees that whether or not registered in the Lender’s
name as pledgee, the Lender shall be under no duty to collect, exercise any
rights pertaining to, fix or preserve the liability of any party under, protect,
preserve, vote upon or otherwise deal with the Collateral pledged hereunder or
any income thereon, except that the Lender shall use due care with respect to
the safekeeping thereof while in the Lender’s possession, but nothing herein
contained shall deprive the Lender of exercising such rights at the Lender’s
election.  No delay or omission on the Lender’s part in exercising any right
hereunder or under any instrument evidencing an Obligation secured hereby shall
operate as a waiver of such right or of any other right hereunder or under any
such evidence of indebtedness.  A waiver on any one occasion shall not be
construed as a bar to or waiver or any such right and/or remedy on any future
occasion.
 
The Pledgor agrees to make, execute and deliver, upon request, any further
assignments, powers of attorney, assurances, acquittances or other documents
which the Lender may reasonably request to enable the Lender to transfer or
realize upon said property or to secure to the Lender more fully the full
benefit hereof and hereby appoints the Lender, its successors and assigns, its
attorney-in-fact, with full power of substitution, for the purpose of carrying
out any provisions herein and taking any action with respect to said property as
said attorney-in-fact may determine after the occurrence of a default (after any
applicable grace or notice period) to accomplish the purposes hereof (which
appointment as attorney-in-fact is irrevocable and coupled with an interest).
 
The rights of the Pledgor hereunder are subject to an Intercreditor Agreement of
even date (the “Intercreditor Agreement”) among the Lender, the Borrower, the
Pledgor and the First Lien Lender.  Notwithstanding any other provision hereof
to the contrary, the Pledgor shall not be required to deliver or grant control
of any Collateral to Lender hereunder, prior to the payment in full of the First
Lien Note, if the Pledgor is also required to deliver or grant control of such
Collateral to the First Lien Lender or any successor thereto or assignee thereof
and the First Lien Lender and any such successor thereto or assignee thereof has
agreed, pursuant to the terms of the Intercreditor Agreement, to hold the
Collateral for the benefit of the Lender, subject to the terms of the
Intercreditor Agreement.
 

 
- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Pledgor has caused this Stock Pledge Agreement to be
duly executed as of the 24th day of March, 2008.
 
 
 

 
US DRY CLEANING CORPORATION
 
 
 
By  ____________________________________
 
Name:
 
Title:



 
 
 
 
 
- 4 -
 

--------------------------------------------------------------------------------


 